Upon consideration of the petition filed by Defendant on the 18th day of May 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of June 2004."
Upon consideration of the petition filed by Defendant on the 24th day of May 2004 in this matter for a writ of certiorari to review the order of the Superior Court, Wake County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 24th day of June 2004."